Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the coupling device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (9,570,967).
Regarding claim 12, Kobayashi shows a magnetic housing (Figs. 1-3), comprising:
a housing (6) that is configured to substantially surround one (4) or more rotatable shafts (must not having 2 or more shafts); and
a plurality of permanent magnets (M1, M2) located within the housing and configured to create a rotating magnetic field around the one or more rotatable shafts, wherein the plurality of permanent magnets is arranged concentrically (M2 outer, M1 inner) around the one (4) or more rotatable shafts,
wherein the plurality of permanent magnets (M1, M2) comprises a first plurality of magnets and a second plurality of magnets, wherein the second plurality of magnets (M2) at least partially surrounds the first plurality of magnets (M1),
wherein the plurality of permanent magnets is coupled to the one (4, M1) or more rotatable shafts.
Regarding claim 13, Kobayashi also shows wherein the one or more rotatable shafts comprises a first shaft and a second shaft, wherein the housing is configured to surround a mechanical coupling device (dotted lines, Fig. 3) that couples the first shaft (4) to the second shaft (dotted lines).
Claim(s) 1, 3, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calverley et al. (8,968,042).
Regarding claim 1, Calverley et al. shows a magnetic coupling device (Fig. 6), comprising:
a first rotatable shaft (501) coupled to a second rotatable shaft (500, magnetically) ;
a housing (116) that is configured to surround the first and second rotatable shafts; and
a first plurality of permanent magnets (106) coupled to at least one of the first rotatable shaft (501) and the second rotatable shaft within the housing, wherein the first plurality of permanent magnets is configured to create a rotating magnetic field within the housing;
a second plurality of permanent magnets (110) at least partially surrounding the first plurality of permanent magnets, wherein the second plurality of permanent magnets is located radially outward of the first plurality of magnets,
wherein the first plurality of magnets (106) is configured to rotate and the second plurality of magnets (110) is configured to remain substantially fixed (with housing .
Regarding claim 3, Calverley et al. also shows further comprising one or more induction coils (505, 3 phases) within the housing that is configured to increase a magnetic field of the first plurality of permanent magnets when electrically charged.
Regarding claim 6, Calverley et al. also shows wherein the first plurality of magnets is coupled to the first or second rotatable shafts by a cylindrical ring (102).
Regarding claim 8, Calverley et al. also shows wherein each of the first plurality of magnets is positioned concentrically within the housing at a first radial position (Fig. 6).
Regarding claim 11, Calverley et al. also shows wherein the magnetic coupling device comprises a rotor (102) and a stator (116), wherein a magnetic flux of the magnetic coupling device comprises the sum of the induced magnetic field from the stator and the rotating magnetic field from the rotor (Fig. 6).
Claim(s) 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern et al. (7,791,235).
Regarding claim 14, Kern et al. shows a method of providing electrical energy, comprising:
coupling an electric motor to a generator (164, 160, Fig. 5) with a magnetic coupling device (110), wherein the magnetic coupling device comprises a housing (Fig. 2) with a plurality of permanent magnets, wherein the plurality of permanent magnets comprises a first plurality of magnets and a second plurality of magnets (112, 116), wherein the second plurality of magnets (116) at least partially surrounds the first plurality of magnets,
energizing the electric motor (164);
creating a rotating magnetic field by the magnetic coupling device; and
increasing an axial torque produced by the motor based on the rotating magnetic field.
Regarding claim 17, Kern et al. also shows further comprising rotating the plurality of magnets by induction of a magnetic field (Fig. 5)
Regarding claim 19, Kern et al. also shows further comprising inducing a magnetic field in the magnetic coupling device by rotating a first plurality of magnets within a second plurality of magnets within the magnetic coupling device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Atallah et al. (7,982,351)
Regarding claim 2, Calverley et al. shows all of the limitations of the claimed invention except for wherein the first plurality of permanent magnets is coupled to both the first rotatable shaft and the second rotatable shaft.  Calverley et al. uses pole pieces.
	Atallah et al. shows wherein the first plurality of permanent magnets is coupled to both the first rotatable shaft and the second rotatable shaft (Fig. 1, inner rotor and outer rotor) for the purpose of increasing output power.
	Since Calverley et al. and Atallah et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to couple the first plurality of permanent magnets to both the first rotatable shaft and the second rotatable shaft.as taught by Atallah et al. for the purpose discussed above.
Regarding claim 7, Atallah et al. also shows wherein the first plurality of magnets is arranged concentrically around (outermost magnet on 104) the first rotatable shaft and the second rotatable shaft.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Albrecht et al. (5,490,020).
Regarding claim 4, Calverley et al. shows all of the limitations of the claimed invention except for wherein the coupling device comprises a spider coupling.
Albrecht et al. shows wherein the coupling device comprises a spider coupling (Fig. 3) for the purpose of increasing precision.
	Since Calverley et al. and Albrecht et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use spider coupling as taught by Albrecht et al. for the purpose discussed above.
Claim(s) 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calverley et al. in view of Sakai et al. (2012/0091848).
Regarding claim 5, Calverley et al. shows all of the limitations of the claimed invention except for wherein the first plurality of magnets is located in a plurality of grooves within a cylindrical ring around the first or second rotatable shafts.
Sakai et al. uses grooves for magnets (3, 4a, 4b) for the purpose of avoiding damage to the magnets.
	Since Calverley et al. and Sakai et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use grooves as taught by Sakai et al. for the purpose discussed above.
Regarding claim 9, Sakai et al. also shows wherein the first plurality of magnets is arranged concentrically around the first and second rotatable shafts in alternating strengths (3, 4a, 4b).
Regarding claim 10, Sakai et al. also shows wherein the first plurality of permanent magnets comprises at least two different strengths of magnets (3, 4a, 4b).
Claim(s) 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al. in view of Calverley et al.
Regarding claim 15, Kern et al. shows all of the limitations of the claimed invention except for further comprising providing electrical current to the magnetic coupling device to create a rotating magnetic field.  Kern et al. use no coils
Calverley et al. shows the use of coils (302) for the purpose of controlling the output.
Since Kern et al. and Calverley et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add coils as taught by Calverley et al. for the purpose discussed above.
Regarding claim 16, Calverley et al. also shows further comprising rotating the plurality of magnets by applying current (3-phase windings) to the magnetic coupling device.
Regarding claim 18, Calverley et al. also shows further comprising varying a magnetic field in the magnetic coupling device by varying an electrical current provided to the magnetic coupling device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



10/7/2022

/DANG D LE/Primary Examiner, Art Unit 2834